DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11, 12-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US20160197351) in view of Graetz (“Highly Reversible lithium storage in Nanostructured Silicon”).
Regarding Claim 1, Tani discloses an anode for an energy storage device (anode current collector and anode active material layer for all-solid state secondary battery, [0013]) comprising:
A current collector comprising an electrically conductive layer and surface layer overlaying the electrically conductive layer (current collector has substrate, which acts as conductive layer, and copper sulfide layer, which acts as surface layer, Fig. 2, Fig. 3a/3b,[0024]), and
A lithium storage layer overlaying the surface layer (anode active material layer-5 is palced on current collector-3, Fig. 1, [0022], anode active material layer-5 acts as lithium storage layer, it is the examiner’s position that Tani’s anode active material layer meets the limitation of a lithium storage layer as the anode active material can be made from silicon [0038], which is consistent with the instant specifications as a material that can be used for the lithium storage layer), 
Wherein the surface layer comprises a metal chalcogenide comprising at least one of sulfur or selenium (copper sulfide layer acting at surface layer contains copper sulfide, [0022]). 
Although Tani discloses the use of silicon in the active material layer that makes the lithium storage layer, Tani does not disclose the use of amorphous silicon in the lithium storage layer that is deposited by a CVD process. 
Graetz discloses a highly reversible amorphous silicon thin film that retains enhanced specific capacities after several cycles (abstract, Fig. 1-3, results and discussion- amorphous silicon reversible with lithium and therefore meets the limitation of being a lithium storage layer as defined by the instant specifications,). Graetz teaches that silicon thin films prepared by chemical vapor deposition undergo smaller capacity losses during cycling than bulk silicon (abstract). Graetz further teaches that the amorphous silicon thin film performed better with respect to electrochemical performance than bulk silicon (Results and discussions). 
Therefore, it would be obvious to one of ordinary skill in the art to modify the lithium storage layer of Tani with the teachings of Graetz to have a lithium storage layer that comprises an amorphous silicon-containing thin film deposited by a CVD process. This modification would yield the expected result of improved capacity and cycle characteristics. 
Regarding Claim 2-5, Tani discloses the limitations as set forth above. Tani further discloses wherein the metal chalcogenide is a metal sulfide, more specifically a transition metal sulfide, and more specifically wherein the transition metal is copper, and more specifically wherein the metal chalcogenide comprises copper sulfide (copper sulfide used for surface layer, [0022]).
Regarding Claim 11, Tani discloses the limitations as set forth above. Tani further discloses wherein the surface layer has an average thickness in a range of 0.1 to 5.0 μm (copper sulfide layer acting as surface layer has a thickness of 0.01 to 1 μm, [0013]).
Regarding Claim 12, Tani discloses the limitations as set forth above. Tani further discloses wherein the electrically conductive layer is comprises copper (anode current collector substrate comprises copper, [0025]).
Regarding Claim 13, Tani discloses the limitations as set forth above. Tani does not directly state that the lithium storage layer is a continuous porous layer. However, Tani does discloses in Fig. 1 and Fig. 6 examples of a lithium storage layer (anode active material layer-5/83 which is made from anode active material-7 acts as lithium storage layers, and Fig. 1/6 shows the structure of the active material layer to be porous throughout the entirety of the anode active material layer, [0039]). Tani teaches that this structure allows for the addition of conductive assistants which therefore improve the conductivity of the anode active material layer.
Therefore, it would be obvious for one of ordinary skill in the art to utilize Tani’s disclosure to have a lithium storage layer that is a continuous porous lithium storage layer.
Regarding Claim 14, Tani discloses the limitations as set forth above. Tani does not directly disclose that the lithium storage layer has a total content of silicon, germanium, or a combination thereof of at least 40 % atomic. However, Tani further discloses wherein the anode active material can be Si+SiO2 which provides an atomic % of Silicon of 50 % ([00]). Furthermore, Tani discloses the anode active material can meet the formula of MxPy where M=Si or Sn, among other metal elements, and where x ≥ 0.9 and y ≤ 10 ([0013],[0038]). This formula encompasses Silicon compounds that would provide a lithium storage layer with over 40% atomic silicon. 
Therefore, it would be obvious to one of ordinary skill in the art from the disclosure of Tani to provide a lithium storage layer with above 40 % atomic silicon, in line with the disclosure of Tani, as such a strcture is encompassed in the disclosure of Tani. 
Regarding Claim 15, Tani discloses the limitations as set forth above. Tani discloses an anode active material layer of Sn4P3 and a lithium sulfur phosphorous compound in a 1:1 mixing ratio, providing a lithium storage layer with less than 10% atomic carbon.
Regarding Claim 16, Tani discloses the limitations as set forth above. It is the examiner’s position that because the term “substantially free” is sufficiently broad, and because Tani’s disclosure is silent to nanostructures in the lithium storage layer, Tani therefore discloses wherein the porous lithium storage layer is substantially free of nanostructures.
Regarding Claim 19, Tani discloses the limitations as set forth above. Tani further discloses a battery comprises the anode of claim 1 and a cathode ([0013]).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US20160197351) in view of Graetz (“Highly Reversible lithium storage in Nanostructured Silicon”) further in view of Gopalakrishnannair (US20190140267).
Regarding Claims 6-9, Tani discloses the limitations as set forth above. Although Tani discloses the use of a copper sulfide and a copper oxide in the surface layer of the current collector, and wherein the surface layer is overlayed on the electrically conductive layer of the current collector, Tani does not directly disclose the use of both a copper sulfide and a metal oxide together.
Gopalakrishnannair discloses an anode that is a part of a solid electrolyte battery ([006]). Gopalakrishnannair further discloses the anode contains a SEI film stack ([007]). Gopalakrishnannair further discloses wherein the SEI film stack can be split into two layers, one layer being a chalcogenide film and the other layer placed on top of the chalcogenide film being a lithium oxide film (Fig. 3, chalcogenide film-340a, lithium oxide film-310a, [0051]). Gopalakrishnannair further discloses that the chalcogenide film can be copper sulfide or copper selenide ([0051]). Therefore, Gopalakrishnannair discloses a surface layer that includes a first sublayer layer, the chalcogenide film, and a second sublayer layer overlaying the first sublayer, the lithium oxide film (Fig. 3). Gopalakrishnannair further discloses that the anode film used can be made from silicon ([0042]). Gopalakrishnannair teaches that this structure allows for a stable and an efficient SEI film ([0038]), which provides an effective means for inhibiting dendrite growth and therefore provides improved cycling characteristics ([0034]).
Therefore it would be obvious for one of ordinary skill in the art to modify the surface layer of Tani with the teachings of Gopalakrishnannair to have a surface layer that contains a metal oxide, where the surface layer comprises a first sublayer overlaying the electrically conductive layer and a second sublayer overlaying the first sublayer, and wherein the first sublayer comprises sulfur and the second sublayer comprises a metal oxide, more specially where the first sublayer comprises copper sulfide. This modified structure would yield the expected result of improved cycling characteristics. 
Regarding Claim 17, Tani discloses the limitations as set forth above. Tani is silent to the thickness of the lithium storage layer.
Gopkrishnannair discloses an anode film with a thickness that can be 3 to 30 μm ([0058]). Gopalakrishnannair teaches that this structure allows for a stable and an efficient SEI film ([0038]), which provides an effective means for inhibiting dendrite growth and therefore provides improved cycling characteristics ([0034]).
Therefore, it would be obvious for one of ordinary skill in the art to modify the thickness of the lithium storage layer of Tani with the teachings of Goplakrishnannair to have a lithium storage layer with a thickness of 4 to 30 μm. This modified structure would yield the expected result of improved cycling characteristics.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tani (US20160197351) in view of Graetz (“Highly Reversible lithium storage in Nanostructured Silicon”) further in view of Gopalakrishnannair (US20190140267) further in view of Kim (US20180026261).
Regarding Claim 10, Tani in view of Gopalakrishnannair discloses the limiations as set forth above. Tani in view of Gopalakrishnannair disclose a second sublayer with a lithium oxide, but is silent to an oxide of copper, nickel, titanium, or zinc being in the second sublayer.
Kim discloses a negative electrode active material with a lithium metal oxide ([002]), wherein the lithium metal oxide has a nickel oxide layer formed on its surface ([0015][0017]). Kim teaches that this structure enhances the stability of an interface film during an electrochemical reaction of the lithium metal oxide is enhanced. 
Therefore, it would be obvious to one of ordinary skill to modify the second sublayer of Tani in view of Gopalakrishnannair with the teachings of Kim to have second sublayer that comprises an oxide of Zinc. This modified structure would yield the expected result of enhanced stability of an interface film.
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tani (US20160197351) in view of Graetz (“Highly Reversible lithium storage in Nanostructured Silicon”) further in view of Matsuno (US20160285081) further in view of Cui(US20110111304) (Provided in Applicant’s IDS filed on August 27th, 2020).
Regarding Claim 18, Tani discloses the limitations as set forth above. Tani does not directly disclose that lithium storage layer comprising at least 85% amorphous silicon and is silent to the density of the lithium storage layer.
Matsuno discloses a secondary battery that has an anode that uses amorphous silicon as the active material ([0024],[0034]). Matsuno further discloses wherein the density of the anode active material is 1.6 g/cm3 ([0132]), which is within the instant claim range of 1.1 to 2.2 g/cm3. Matsuno further shows a porous active material layer (Fig. 1, negative electrode-10, negative electrode active material layer-12, [0044]). Matsuno teaches that this structure has improved safety during short-circuit conditions ([006]).
Matsuno discloses that the content of silicon can be 80% atomic ([0043]), but Tani in view of Matsuno does not directly disclose the amorphous silicon content to be 85% atomic or higher.
Cui discloses a negative electrode active material layer that can include amorphous silicon, where the silicon can be present in the active material layer at 85% or greater relative to the total amount of negative active materials ([0034]). Cui teaches that this silicon negative active material aluyer allows for reduced fractures in cycling while balancing lithium content to prevent lithium being unavailable for charge carrying ([0027]). 
Therefore it would be obvious for one of ordinary skill in the art to modify the lithium storage layer of Tani with the teachings of Matsuno and Cui to have a lithium storage layer that comprises at least 85 % atomic silicon and has a density in a range of 1.1 g/cm3 to 2.2 g/cm3. This modified structure would yield the expected results of improved safety during short circuits, and balancing lithium charge carrying ability while reducing fractures during cycling.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tani (US20160197351) in view of Graetz (“Highly Reversible lithium storage in Nanostructured Silicon”) further in view of Lin (US20210013490).
Regarding Claim 20, Tani discloses the limitations as set forth above. Tani discloses a battery comprising the anode of claim 1 (as discussed above). Tani discloses a cathode that comprises sulfur or selenium ([0036]).
Tani is silent to the anode being prelithiated.
Lin discloses a lithium ion battery that has an anode with an active material that can be silicon ([0076]). Lin further discloses that the anode is prelithiated ([0027]). Lin teaches that these prelithiated active material particles create a long and stable cycle life ([0019]).
Therefore, it would be obvious to modify the anode of Tani with the teachings of Lin to have an anode that is prelithiated. This modified anode would yield the expected result of a long and stable cycle life.
Response to Arguments
Applicant’s amendments, in light of the arguments, see Claims, filed September 1st, with respect to the rejection(s) of claim 1, and its dependents 2-5, 11, 12 and 19, under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tani in view of Graetz under 35 USC 103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728            

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728